DETAILED ACTION
In Applicant’s Response filed 9/24/21, Applicant has amended claims 1, 8-9, 14-15, 17, 19 and 20. Claim 5 has been cancelled. Currently, claims 1-4 and 6-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/24/21 have been fully considered as follows:
	Regarding the objections to the specification, the cancellation of claims 15-20 by Examiner’s Amendment (as noted below) has obviated the basis for the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant' s amendments in combination with the amendments made by Examiner' s Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 102/103 have been withdrawn.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Devin Miller (attorney of record) on 3/16/22.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. An apparatus, comprising: 
a top tray configured to be inserted into a mouth of a user, the top tray comprising:
an upper teeth channel formed  from a thermoplastic material, wherein the upper teeth channel is configured to fit around or conform to two or more upper teeth of the user; and
a first set of male fasteners protruding from an underside of the top tray;
a top position adjuster attached to the underside of the top tray, comprising:
a first set of female fasteners complimentary with the first set of male fasteners, wherein the top tray and the top position adjuster are joined by the first set of male fasteners and the first set of female fasteners to form an upper mandible tray;
a recess on an underside of the top position adjuster; and
a set of male position aligners disposed in the recess and extending from the underside of the top position adjuster, wherein:

a first row of aligners comprising: 
a first protrusion comprising  a first peg, a first pin, or a first dowel;  and 
a second protrusion comprising  a second peg, a second pin, or a second dowel;  and 
a second row of aligners comprising: 
a third protrusion comprising  a third peg, a third pin, or a third dowel;  and 
a fourth protrusion comprising  a fourth peg, a fourth pin, or a fourth dowel;  and 
wherein the recess and the set of male position aligners are positioned on the top position adjuster and are configured to be directly under one or more upper teeth of the user as the user wears the upper mandible tray; 
a bottom tray configured to be inserted into the mouth of the user, comprising: 
a lower teeth channel formed  from the thermoplastic material, wherein the lower teeth channel is configured to fit around or conform to two or more lower teeth of the user; and
a second set of male fasteners protruding from a topside of the bottom tray; and
a bottom position adjuster attached to the topside of the bottom tray, comprising:

a raised portion comprising  walls extending from a topside of the bottom position adjuster and defining a set of openings therein, wherein:
the set of openings is positioned on the bottom position adjuster and is configured to be located directly over one or more lower teeth of the user as the user wears the lower mandible tray; and 
wherein the raised portion including the set of openings is configured to fit into the recess in the top position adjuster and over the set of male position  aligners to connect the upper mandible tray and the lower mandible tray to each other; 
the set of openings comprising: 
a first cavity or a first channel configured to receive one of the first row of aligners or the second row of aligners; 
a second cavity or a second channel configured to receive one of the first row of aligners or the second row of aligners; and 
a third cavity or a third channel configured to receive one of the first row of aligners or the second row of aligners, wherein the set of male position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally; and 
wherein, the apparatus is configured so that as the user wears the upper mandible tray and the lower mandible  tray, a position of the upper mandible tray relative to a position the mouth of the user prevents occlusion or obstruction of an airway of the user as the user sleeps.

CANCEL CLAIM 3

4. The apparatus of claim 1, further comprising: a snap joint formed by a first wall of the set of openings and a second wall of the recess, wherein: the snap joint comprises a hook and a catch; and the snap joint connects the upper mandible tray to the lower mandible tray; and a pressing surface coupled to the hook or the catch, wherein, as the upper mandible tray and the lower mandible tray are connected, pressure on the pressing surface deflects the hook or the catch to disconnect the upper mandible tray and the lower mandible tray from one another.

7. The apparatus of claim 1, further comprising a spacer tab extending between the top position adjuster and the bottom position adjuster, wherein: the spacer tab is integrated with the top position adjuster or the bottom position adjuster; the spacer tab is positioned on the top position adjuster or the bottom position adjuster and configured to be positioned between incisors of the user as the user wears the upper mandible tray or the lower mandible tray; and the spacer tab  is configured to maintain an open airway between the upper mandible tray and the lower mandible tray as the user wears the upper mandible tray and the lower mandible tray.

8. An apparatus, comprising: 

an upper teeth channel configured to fit around upper teeth of the user; and 
a first set of fastener sides on an underside of the top tray; 
a top position adjuster, comprising:
a second set of fastener sides complimentary with the first set of fastener sides, wherein the top tray and the top position adjuster are joined by the first set of fastener sides and the second set of fastener sides to form an upper mandible tray;
a set of position aligners on an underside of the top position adjuster, wherein the set of position aligners comprises:
a first row of aligners comprising:
a first protrusion comprising  a first peg, a first pin, or a first dowel;  and 
a second protrusion comprising  a second peg, a second pin, or a second dowel;  and 
a second row of aligners comprising: 
a third protrusion comprising  a third peg, a third pin, or a third dowel;  and 
a fourth protrusion comprising  a fourth peg, a fourth pin, or a fourth dowel;  and 
a bottom tray configured to be inserted into the mouth of the user, the bottom tray comprising: 
a lower teeth channel configured to fit around lower teeth of the user; and 

a bottom position adjuster, comprising:
a fourth set of fastener sides complimentary with the third set of fastener sides, wherein the bottom tray and the bottom position adjuster are joined by the third set of fastener sides and the fourth set of fastener sides to form a lower mandible tray;
a set of openings corresponding to the set of position aligners and positioned on a top side of the bottom position adjuster,  the set of openings comprising:
a first cavity or a first channel configured to receive one of the first row of aligners or the second row of aligners; 
a second cavity or a second channel configured to receive one of the first row of aligners or the second row of aligners; and 
a third cavity or a third channel configured to receive one of the first row of aligners or the second row of aligners, wherein the set of position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally;
wherein, the apparatus is configured so that as the user wears the upper mandible tray and the lower mandible  tray, the set of position aligners is positioned to fit into the set of openings to connect the upper mandible tray and the lower mandible tray in a first position; the set of position aligners is positioned to fit into the set of openings to connect the upper mandible tray and the lower mandible tray in  a second position that is different from the first position;
wherein the first position and the second position are laterally and longitudinally different; and wherein the upper mandible tray and the lower mandible tray are configured to prevent occlusion or obstruction of an airway of the user.

CANCEL CLAIM 9

10.  An apparatus  comprising: 
a top tray configured to be inserted into a mouth of a user, the top tray comprising: 
an upper teeth channel configured to fit around upper teeth of the user; and 
a first set of fastener sides on an underside of the top tray; 
a top position adjuster, comprising:
a second set of fastener sides complimentary with the first set of fastener sides, wherein the top tray and the top position adjuster are joined by the first set of fastener sides and the second set of fastener sides to form an upper mandible tray;
a set of position aligners on an underside of the top position adjuster, wherein the set of position aligners comprises:
a first row of aligners comprising a first peg and a second peg; and 
a second row of aligners comprising a third peg and a fourth peg; and 
a bottom tray configured to be inserted into the mouth of the user, the bottom tray comprising: 
a lower teeth channel configured to fit around lower teeth of the user; and 
a third set of fastener sides on a top side of the bottom tray; and 
a bottom position adjuster configured such that a front of the bottom position adjuster is positioned over a bottom incisor of the user as the user wears the lower mandible tray, the bottom position adjuster comprising:
a fourth set of fastener sides complimentary with the third set of fastener sides, wherein the bottom tray and the bottom position adjuster are joined by the third set of fastener sides and the fourth set of fastener sides to form a lower mandible tray;
a set of openings corresponding to the set of position aligners and positioned on a top side of the bottom position adjuster, the set of openings comprising:
a first channel configured to be aligned perpendicularly to a row of bottom teeth of the user and configured to receive one of the first row of aligners or the second row of aligners; 
a second channel configured to be aligned perpendicularly to a row of bottom teeth of the user and configured to receive one of the first row of aligners or the second row of aligners; and 
a third channel configured to be aligned perpendicularly to a row of bottom teeth of the user and configured to receive one of the first row of aligners or the second row of aligners, wherein the set of position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally;
wherein: the first channel, second channel and third channel  are each curved towards the front of the bottom position  adjuster or each comprise a bend, wherein an outside of the bend faces towards the front of the bottom position  adjuster; 
wherein the apparatus is configured so that as the user wears the upper mandible tray and the lower mandible tray, the set of position aligners is positioned to fit into the set of openings to connect the upper mandible tray and the lower mandible tray in a first position; the set of position aligners is positioned to fit into the set of openings to connect the upper mandible tray and the lower mandible tray in a second position that is different from the first position; 
wherein the first position and the second position are laterally and longitudinally different; and wherein the upper mandible tray and the lower mandible tray are configured to prevent occlusion or obstruction of an airway of the user.

11. The apparatus of claim 8, wherein: the top tray comprises a first compressible barrier configured to be positioned between the upper teeth and the top position adjuster as the user wears the upper mandible tray; or the bottom tray comprises a second compressible barrier configured to be positioned between the lower teeth and the bottom position adjuster as the user wears the lower mandible tray.

12. The apparatus of claim 8, wherein: the top tray comprises a remoldable polymer, wherein the remoldable polymer retains shape at a temperature up to 110°F and changes shape at a temperature between 110°F and 200°F; the bottom tray comprises the remoldable polymer; the top position adjuster comprises a rigid polymer, wherein the rigid polymer retains shape at  temperatures between 110°F and 200°F; or the bottom position adjuster comprises the rigid polymer.

14. The apparatus of claim 8, wherein:
the first set of fastener  sides, the second set of fastener  sides, the third set of fastener sides and the fourth set of fastener sides each comprise a  hook- and-catch snap  joint.

CANCEL CLAIMS 15-20

Allowable Subject Matter
Claims 1-2, 4, 6-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1, 8 and 10 could either not be found or was not suggested in the prior art of record. 
With respect to claim 1, the subject matter not found was a set of position aligners on an underside of the top position adjuster, wherein the set of position aligners comprises:
a first row of aligners comprising:
a first protrusion comprising a first peg, a first pin, or a first dowel; and 
a second protrusion comprising a second peg, a second pin, or a second dowel; and 
a second row of aligners comprising: 

a fourth protrusion comprising a fourth peg, a fourth pin, or a fourth dowel;
a raised portion comprising walls extending from a topside of the bottom position adjuster and defining a set of openings therein, wherein the raised portion including the set of openings is configured to fit into the recess in the top position adjuster and over the set of male position aligners to connect the upper mandible tray and the lower mandible tray to each other; 
the set of openings comprising: 
a first cavity or a first channel configured to receive one of the first row of aligners or the second row of aligners; 
a second cavity or a second channel configured to receive one of the first row of aligners or the second row of aligners; and 
a third cavity or a third channel configured to receive one of the first row of aligners or the second row of aligners, wherein the set of male position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally, in combination with the other elements in the claims.
With respect to claim 8, the subject matter not found was a set of position aligners on an underside of the top position adjuster, wherein the set of position aligners comprises:
a first row of aligners comprising:
a first protrusion comprising a first peg, a first pin, or a first dowel; and 
a second protrusion comprising a second peg, a second pin, or a second dowel; and 
a second row of aligners comprising: 

a fourth protrusion comprising a fourth peg, a fourth pin, or a fourth dowel; and
a set of openings corresponding to the set of position aligners and positioned on a top side of the bottom position adjuster, the set of openings comprising:
a first cavity or a first channel configured to receive one of the first row of aligners or the second row of aligners; 
a second cavity or a second channel configured to receive one of the first row of aligners or the second row of aligners; and 
a third cavity or a third channel configured to receive one of the first row of aligners or the second row of aligners, wherein the set of position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally, in combination with the other elements in the claims.
With respect to claim 10, the subject matter not found was a set of position aligners on an underside of the top position adjuster, wherein the set of position aligners comprises:
a first row of aligners comprising a first peg and a second peg; and 
a second row of aligners comprising a third peg and a fourth peg; and 
a set of openings corresponding to the set of position aligners and positioned on a top side of the bottom position adjuster, the set of openings comprising:
a first channel configured to be aligned perpendicularly to a row of bottom teeth of the user and configured to receive one of the first row of aligners or the second row of aligners; 

a third channel configured to be aligned perpendicularly to a row of bottom teeth of the user and configured to receive one of the first row of aligners or the second row of aligners, wherein the set of position aligners and the set of openings are configured to connect to adjust an alignment of the upper mandible tray and the lower mandible tray laterally and longitudinally, in combination with the other elements in the claims.
The closest prior art of record is Newby (US 2018/0207021) which discloses an apparatus that is configured substantially as recited in claims 1, 8 and 10, except that the apparatus does not have two rows of aligners that each comprise two protrusions (such as i.e. two pegs as recited in presently amended claim 10). Instead, Newby includes only a single aligner (21) in the recess (27) as shown in figure 10. Additionally, the apparatus disclosed in Newby does not have three cavities or channels but, instead, includes only a single channel (46) as shown in figure 10. Thus, for at least these reasons, Newby fails to disclose the subject matter of claims 1, 8 and 10 of the present application.
Meade (US 6055986) teaches an apparatus for intra-oral use which has multiple channels (254) as shown in figure 26, but each channel is configured to accommodate only a single protruding element (252), not a row comprising two protruding elements. Even in the embodiment shown in figures 27-32 where the apparatus includes rows of protruding elements (series of projections 342), each projection is provided in a separate cavity because the projections 342 interlock with raised detents/bumps 344 that are positioned between the projections 342 (col 13 lines 12-35). Thus, each cavity defined between adjacent detents/bumps 344 accommodates only a single protection 342 out of the series of projections, not a row comprising two projections. Meade also teaches adjustment of the forward/backward position (see i.e. claims 1 and 5) but does not teach adjustment of the alignment laterally and longitudinally. Thus, for at least these reasons, Meade fails to overcome the deficiencies of Newby and therefore fails to disclose the subject matter of claims 1, 8 and 10 of the present application.
Lindsay (US 2011/0017220) teaches a mandibular repositioning device (shown in fig 2) which includes a first row of aligners that has first and second protrusions (225/226); a second row of aligners that has third and fourth protrusions (227/228); and a set of openings (235-238) each comprising a channel (as shown in fig 2). However, each of the channels (235-238) is configured to accommodate only a single protrusion, not a row of aligners which comprises two protrusions (i.e. channel 235 can accommodate only protrusion 225 or 226 but not both simultaneously). Thus, Lindsay fails to overcome the deficiencies of Newby and Meade and therefore fails to disclose the subject matter of claims 1, 8 and 10 of the present application.
Claims 2, 4, 6 and 7 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Claims 11-14 are allowed insofar as they depend on claim 8 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786